Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 05/06/2021.

The application has been amended as follows: 

In claim 1, line 8, the phrase “front sealing part” was changed to --first sealing part--.
In claim 1, line 9, the phrase “front sealing part” was changed to --first sealing part--.
In claim 1, lines 11-12, the phrase “front sealing part” was changed to --first sealing part--.
In claim 1, line 29, the phrase “front sealing part” was changed to --first sealing part--.
In claim 1, line 29, the phrase “rear sealing part” was changed to --second sealing part--.
In claim 10, line 4, the phrase “5.5 8” was changed to --5.5-8--.
Claim 26 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a shoe cover having the combination of features claimed that includes a plurality of anti-slip strips disposed on the bottom surface of the shoe cover sole, the plurality of anti-slip strips comprised of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARON M PRANGE/Primary Examiner, Art Unit 3732